Non-Responsive Reply
	Applicant's reply filed on 09/27/2021 is not fully responsive to the Requirement for Restriction/Election mailed 05/26/2021 because of the following omission(s) or matter(s): 

	(1) Per the Third Restriction Requirement (starting on page 7), Applicant is required to elect "one positively recited SEQ ID NO for the first CAR amino acid sequence, as recited in claims 5 and 86". Examiner specifically directed Applicant to paragraphs (a)(vii) and (b)(vii) of claims 5 and 86. Paragraph (a)(vii) of claim 5 specifically recites “the first CAR comprises a polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 269, SEQ ID NO: 270, SEQ ID NO: 271, SEQ ID NO: 272, SEQ ID NO: 273, SEQ ID NO: 274, SEQ ID NO: 275, SEQ ID NO: 276, SEQ ID NO: 277, SEQ ID NO: 278, SEQ ID NO: 279, SEQ ID NO: 280, and SEQ ID NO: 281”. In response, Applicant elected “an anti-CD19 CAR having an antigen binding domain according to SEQ ID NO: 84, a CD8 hinge according to SEQ ID NO: 4, a CD8 transmembrane domain according to SEQ ID NO: 12, a 4-1BB intracellular domain according to SEQ ID NO: 14, and a CD3 zeta intracellular domain according to SEQ ID NO 20” (see item #3 on page 3 of Applicant's reply). The election is non-responsive as being directed to five different SEQ ID NOs representing different CAR-domains, as opposed to election of “one positively recited SEQ ID NO for the first CAR amino acid sequence, as recited in claims 5 and 86” as required by the restriction requirement. In the case that the above election is considered non-responsive, Applicant elected instead “SEQ ID NO: 270, in which the leader sequence of SEQ ID NO: 2 contained therein is optional” (see item #3 on page 3 of Applicant's reply). It is noted that SEQ ID NO: 270 is a sequence of 486 amino acids, wherein amino acids 1-21 is SEQ ID NO: 2. See alignment below. This election is also non-responsive for failing to elect “one positively recited SEQ ID NO for the first CAR amino acid sequence, as recited in claims 5 and 86” as required by in which the leader sequence of SEQ ID NO: 2 contained therein is optional” is not election of “one positively recited SEQ ID NO for the first CAR amino acid sequence, as recited in claims 5 and 86”.

Alignment between SEQ ID NO: 2 (Qy) and SEQ ID NO: 270 (Db)

    PNG
    media_image1.png
    126
    657
    media_image1.png
    Greyscale


	(2) Per the Sixth Restriction Requirement (starting on page 9), Applicant is required to elect "one positively recited SEQ ID NO for the second CAR amino acid sequence, as recited in claims 23 and 86". Examiner specifically directed Applicant to paragraphs (a)(vii) and (b)(vii) of claims 23 and 86. Paragraph (a)(vii) of claim 23 specifically recites “the second CAR comprises a polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 1043, SEQ ID NO: 1049, SEQ ID NO: 1055, SEQ ID NO: 1061, SEQ ID NO: 1067, SEQ ID NO: 1073, SEQ ID NO: 1079, SEQ ID NO: 1085, SEQ ID NO: 1090, and SEQ ID NO: 1096”. In response, Applicant elected “an anti-EGFRvIII CAR having an antigen binding domain according to SEQ ID “one positively recited SEQ ID NO for the second CAR amino acid sequence, as recited in claims 23 and 86” as required by the restriction requirement. In the case that the above election is considered non-responsive, Applicant elected instead “SEQ ID NO: 1073 (CAR6), in which the leader sequence of SEQ ID NO: 2 contained therein is optional” (see item #6 on page 4 of Applicant's reply). It is noted that SEQ ID NO: 1073 is a sequence of 490 amino acids, wherein amino acids 1-21 is SEQ ID NO: 2. See alignment below. This election is also non-responsive for failing to elect “one positively recited SEQ ID NO for the second CAR amino acid sequence, as recited in claims 23 and 86” as required by the restriction requirement. As quoted above, paragraph (a)(vii) of claim 23 recites wherein the second CAR comprises a polypeptide having an amino acid sequence of SEQ ID NO: 1073. The claim does not recite an amino acid sequence of SEQ ID NO: 1073 “in which the leader sequence of SEQ ID NO: 2 contained therein is optional”. Essentially, Applicant has elected a second CAR comprising a sequence of amino acids 22-490 of SEQ ID NO: 1073, which is not an amino acid sequence of the second CAR specifically recited in claims 23 and 86. The second CAR according to the amino acid sequence SEQ ID NO: 1073, as recited in paragraph (a)(vii) of claim 23, requires amino acids 1-490 of SEQ ID NO: 1073. For these reasons, election of “SEQ ID NO: 1073 (CAR6), in which the leader sequence of SEQ ID NO: 2 contained therein is optional” is not election of “one positively recited SEQ ID NO for the second CAR amino acid sequence, as recited in claims 23 and 86”.

Alignment between SEQ ID NO: 2 (Qy) and SEQ ID NO: 1073 (Db)

    PNG
    media_image2.png
    122
    644
    media_image2.png
    Greyscale


	See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633